— Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 7, 1991, which dismissed claimant’s appeal as untimely.
Claimant does not dispute the fact that although the decision of the Administrative Law Judge denying her claim for benefits was mailed to her on April 3, 1990, she did not file an appeal until after the 20-day statutory time period to do so had expired (see, Labor Law § 621 [1]). At a hearing to determine only the question of the timeliness of her appeal, claimant explained that she never read the back of the decision which set forth the 20-day time period. Under the circumstances, the decision by the Unemployment Insurance Appeal Board that claimant’s appeal was untimely must be upheld (see, Matter of Chapman [Roberts], 138 AD2d 866; Matter of Gavin [Levine], 52 AD2d 1006).
Weiss, P. J., Yesawich Jr., Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.